      Case 2:20-cr-00092-SMJ      ECF No. 54    filed 01/15/21   PageID.254 Page 1 of 15



                                                                              FILED IN THE
1                                                                         U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON



2                                                                    Jan 15, 2021
                                                                         SEAN F. MCAVOY, CLERK

3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                   No. 2:20-cr-00092-SMJ-1
5
                               Plaintiff,
6                                                ORDER DENYING
                  v.                             GOVERNMENT’S MOTION FOR
7                                                RECONSIDERATION
     JOSE CONTRERAS-AGUILAR,
8
                               Defendant.
9

10         The Court granted Defendant Jose Contreras-Aguilar’s motion to suppress,

11   finding the warrant issued in this case violated the Fourth Amendment. See

12   generally ECF No. 47. The Government now moves for reconsideration. ECF No.

13   48. Finding no manifest error in its prior ruling, see L. Crim. R. 12(c)(5), the Court

14   denies the Government’s motion for reconsideration. This Order shall clarify and

15   supplement the Court’s prior Order granting Contreras-Aguilar’s motion to

16   suppress, ECF No. 47.

17                                      DISCUSSION

18   A.    Particularity

19         The Government first asks this Court to reconsider its determination that the

20   warrant lacked particularity. See ECF No. 48 at 2–4. Finding no manifest error, this


     ORDER DENYING GOVERNMENT’S MOTION FOR
     RECONSIDERATION – 1
      Case 2:20-cr-00092-SMJ     ECF No. 54    filed 01/15/21   PageID.255 Page 2 of 15




1    court denies the Government’s request for reconsideration of this issue.

2          To begin with, the Court agrees with the Government that the search warrant

3    incorporated the attached affidavit. See ECF No. 48 at 2; see also ECF No. 47 at 8.

4    It also recognizes on reconsideration that the affidavit did specify that the

5    prerecorded buy money was U.S. currency. See id. Even so, it finds that fact does

6    not alter the outcome of its analysis. The Court disagrees with the Government’s

7    argument that specifying the denomination of the bills adds no required particularity

8    to the search warrant. But see ECF No. 48 at 3. The Court also finds the Government

9    misconstrues the Court’s Order. See id.

10         The Court did not determine particularity would be satisfied if the warrant

11   had listed only four $100 bills without also including the buy money’s prerecorded

12   serial numbers, as the Government reads its Order. See id. Instead, because the

13   warrant in question already included the buy money’s prerecorded serial numbers,

14   the Court assumed the inclusion of serialized bills would be necessary to satisfy the

15   particularity requirement. Besides the serial numbers it assumed were required for

16   particularity, it determined that the warrant should have also listed the

17   denominations of the bills subject to seizure. Without specifying which

18   denominations of bills were subject to seizure, the Court found the warrant failed

19   to satisfy the Fourth Amendment’s particularity requirement. See ECF No. 47 at 8–

20   9.


     ORDER DENYING GOVERNMENT’S MOTION FOR
     RECONSIDERATION – 2
      Case 2:20-cr-00092-SMJ      ECF No. 54    filed 01/15/21   PageID.256 Page 3 of 15




1          The Court determined a warrant authorizing a general search for all

2    denominations of U.S. currency (and requiring officers to review all the U.S.

3    currency found for the correct serial numbers) was not sufficiently particular,

4    because limiting the scope of the search to only the four $100 bills bearing the

5    particular serial numbers was not only possible but easily achievable. See United

6    States v. SDI Future Health, Inc., 568 F.3d 684, 702 (9th Cir. 2009) (“Warrants

7    which describe generic categories of items are not necessarily invalid if a more

8    precise description of the items subject to seizure is not possible.”)

9    (quoting United States v. Spilotro, 800 F.2d 959, 963 (9th Cir. 1986)). There was

10   no need to authorize a search for all denominations of bills because “the government

11   knew exactly what it needed and wanted”—that is, four $100 bills bearing particular

12   serial numbers. See VonderAhe v. Howland, 508 F.2d 364, 370 (9th Cir. 1974). The

13   Court can only surmise that law enforcement omitted the denominations of the bills

14   from the warrant due to carelessness or to broaden the scope of the search. But in

15   either event, that error rendered the warrant fatally flawed.

16         In determining whether a warrant is sufficiently particular, the Ninth Circuit

17   has outlined three factors for consideration:

18         (1) whether probable cause exists to seize all items of a particular type
           described in the warrant; (2) whether the warrant sets out objective
19         standards by which executing officers can differentiate items subject to
           seizure from those which are not; and (3) whether the government was
20         able to describe the items more particularly in light of the information
           available to it at the time the warrant was issued.

     ORDER DENYING GOVERNMENT’S MOTION FOR
     RECONSIDERATION – 3
      Case 2:20-cr-00092-SMJ      ECF No. 54     filed 01/15/21   PageID.257 Page 4 of 15




1    United States v. Adjani, 452 F.3d 1140, 1148 (9th Cir. 2006) (quoting United States

2    v. Spilotro, 800 F.2d 959, 963 (9th Cir. 1986)). Here, probable cause did not exist

3    to search for and to seize all U.S. currency; it existed to search for and to seize only

4    the four $100 bills bearing particular serial numbers used to complete the controlled

5    buy. Law enforcement knew the exact description of the money used in the

6    controlled buy. Yet the warrant and incorporated affidavit failed to identify the

7    denominations of bills. While that failure may not have affected the U.S. currency

8    ultimately subject to seizure (only the four $100 bills bearing the particular serial

9    numbers), omitting the denominations of the bills improperly broadened the scope

10   of the search. As a result, the warrant broadly authorized a general, exploratory

11   search for all denominations of U.S. currency to determine whether such currency

12   bore the correct serial numbers. The Government could have easily described the

13   U.S. currency subject to seizure more particularly given the information available

14   to it when the warrant was issued. See Adjani, 452 F.3d at 1148. For these reasons,

15   the Government’s motion for reconsideration of this issue is denied.

16         The Court also disagrees with the Government’s arguments about the broad

17   category of unspecific documents subject to seizure under the dominion and control

18   authorization. See ECF No. 48 at 3. Contrary to the Government’s view, ECF No.

19   48 at 3, a warrant cannot give law enforcement unfettered discretion (however

20   reasonably executed) to determine which items are subject to seizure. See Adjani,


     ORDER DENYING GOVERNMENT’S MOTION FOR
     RECONSIDERATION – 4
      Case 2:20-cr-00092-SMJ      ECF No. 54    filed 01/15/21   PageID.258 Page 5 of 15




1    452 F.3d at 1148; accord United States v. Zemlyansky, 945 F. Supp. 2d 438, 453

2    (S.D.N.Y. 2013) (quoting United States v. Riley, 906 F.2d 841, 844 (2d Cir. 1990)

3    (“Courts implement the particularity requirement by insisting that warrants not

4    ‘leave to the unguided discretion of the officers executing the warrant the decision

5    as to what items may be seized.’”). The warrant at issue provided no “objective

6    standards by which executing officers [could] differentiate [which dominion and

7    control documents were] subject to seizure from those which [were] not.” See

8    Adjani, 452 F.3d at 1148. The authorization here was not only vague but overbroad.

9    And the Government could have easily described the dominion and control

10   documents subject to seizure more particularly given the information available to it

11   when the warrant was issued. See id.

12         In Spilotro, 800 F.2d at 964, for example, the “warrant authorized, among

13   other things, the seizure of address books, notebooks, notes, documents, records,

14   assets, photographs, and other items and paraphernalia evidencing violations of the

15   multiple criminal statutes listed.” There, “[t]he government did not know, or at least

16   did not recite, the precise identity, type, or contents of the records sought.” Id. The

17   Spilotro court determined “a more precise description of the items sought was

18   possible,” and the “warrant should have named or described those particular items.”

19   Id. “For instance, the warrant might have authorized the seizure of records relating

20   to loan sharking and gambling, including pay and collection sheets, lists of loan


     ORDER DENYING GOVERNMENT’S MOTION FOR
     RECONSIDERATION – 5
          Case 2:20-cr-00092-SMJ   ECF No. 54    filed 01/15/21   PageID.259 Page 6 of 15




1    customers, loan accounts and telephone numbers, line sheets, bet slips, tally sheets,

2    and bottom sheets.” Id. (citation and internal quotation marks omitted).

3             This case is like Spilotro. Here, the general authorization allowed for the

4    search and seizure of “[d]ocuments tending to establish dominion and control of the

5    location to be search[ed] and of any items seized.” ECF No. 28-1 at 1. As for

6    documents establishing dominion and control of the premises, the warrant might

7    have authorized, for example, the seizure of titles, leases, mail, identification cards,

8    and the like. See ECF No. 47 at 9. As for documents establishing dominion and

9    control of the prerecorded buy money, the warrant might have authorized the seizure

10   of paper or electronic ledgers documenting the drug sale or phone records

11   documenting the drug sale with the confidential informant. See id. at 9–10. Like

12   Spilotro, 800 F.2d at 964, a more precise description of the dominion and control

13   documents that law enforcement sought was possible, and the “warrant should have

14   named or described those particular items.” Id. “By failing to describe with any

15   particularity the [types of documents] to be seized, the warrant is indistinguishable

16   from the general warrants repeatedly held by this court to be unconstitutional.”

17   United States v. Kow, 58 F.3d 423, 427 (9th Cir. 1995) (alteration added).

18            For these reasons, the Government’s motion for reconsideration of this issue

19   is denied.

20   //


     ORDER DENYING GOVERNMENT’S MOTION FOR
     RECONSIDERATION – 6
      Case 2:20-cr-00092-SMJ      ECF No. 54    filed 01/15/21   PageID.260 Page 7 of 15




1    B.    Overbreadth

2          Next, the Government asks this Court to reconsider its determination that

3    probable cause did not exist over the location to be searched. See ECF No. 48 at 4–

4    5. Finding no manifest error, this Court denies the Government’s request for

5    reconsideration of this issue.

6          “‘[P]robable cause means a fair probability that contraband or evidence of a

7    crime will be found in a particular place, based on the totality of circumstances.’”

8    SDI Future Health, 568 F.3d at 703 (quoting United States v. Diaz, 491 F.3d 1074,

9    1078 (9th Cir. 2007)); see also Illinois v. Gates, 462 U.S. 213, 238 (1983)

10   (reaffirming “the totality-of-the-circumstances analysis that traditionally has

11   informed probable cause determinations.”).

12         Here, the affidavit merely discloses that—after the controlled buy took place

13   at a different location—a surveillance team tailed Contreras-Aguilar to a home in

14   Warden, Washington. “No facts are recited from which it could be inferred that

15   [Contreras-Aguilar was] other than [a] casual social guest[] at the residence.” See

16   United States v. Bailey, 458 F.2d 408, 412 (9th Cir. 1972); see also Greenstreet v.

17   Cty. of San Bernardino, 41 F.3d 1306, 1309 (9th Cir. 1994) (“Merely stating that

18   [defendant] was surveilled to [a] residence, without any other information as to his

19   activities [at that residence], ‘is not sufficient to permit an inference’ that

20   [defendant] was other than a ‘casual social guest’ at [that] residence.”) (alterations


     ORDER DENYING GOVERNMENT’S MOTION FOR
     RECONSIDERATION – 7
      Case 2:20-cr-00092-SMJ     ECF No. 54      filed 01/15/21   PageID.261 Page 8 of 15




1    added) (quoting Bailey, 458 F.2d at 412).

2          The affidavit makes no connection between criminal activity for which

3    Contreras-Aguilar was under investigation and the Warden residence besides saying

4    that officers followed Contreras-Aguilar to the residence after the controlled buy.

5    Cf. Greenstreet, 41 F.3d at 1309–10. This Court disagrees with the Government that

6    its prior Order was internally inconsistent. ECF No. 48 at 4–5. Just because probable

7    cause existed to to seize the Contreras-Aguilar from within the residence, does not

8    mean probable cause existed over the ‘location to be searched.’ Contreras-Aguilar

9    could have been there for many reasons, Greenstreet, 41 F.3d at 1309–10, and the

10   affidavit here does not support an inference that he stashed the controlled buy

11   money in some hidden location within the house. But see ECF No. 48 at 4–5. As

12   this Court may infer that Contreras-Aguilar was only a “casual social guest,”

13   Greenstreet, 41 F.3d at 1309–10, probable cause existed to seize him from the

14   residence and to search his person. Had the officers not found the prerecorded

15   money during the search incident to arrest, that may have supported a reasonable

16   inference (i.e., a fair probability) that the prerecorded buy money was somewhere

17   else, like the house or the vehicle. As it turned out, the prerecorded buy money was

18   on his person; it was in his wallet. But law enforcement only discovered the

19   prerecorded buy money after first conducting an general, exploratory search of the

20   entire house for money and documents.


     ORDER DENYING GOVERNMENT’S MOTION FOR
     RECONSIDERATION – 8
      Case 2:20-cr-00092-SMJ      ECF No. 54     filed 01/15/21   PageID.262 Page 9 of 15




1          The Government argues “nothing requires proof that the Defendant lived at

2    the residence.” ECF No. 48 (citing United States v. Crews, 502 F.3d 1130, 1137

3    (9th Cir. 2007) (finding the good faith reliance exception applicable and thus not

4    addressing whether the affidavit demonstrated that Crews was anything but a casual

5    social guest)). That may be true, but Crews relied on the “good faith” exception to

6    the probable cause requirement without “embarking on the exercise of determining

7    whether the affidavit supported probable cause.” See 502 F.3d at 1136. “[C]ourts

8    have discretion in deciding whether to address the issue of probable cause before

9    turning to the issue of good faith reliance.” Id. In this case, this Court exercised its

10   discretion and found, like Greenstreet, that the affidavit did not provide a

11   substantial basis for the state district court judge’s conclusion that the affidavit

12   supported probable cause to search residence. Compare ECF No. 47 at 13 (finding

13   “the only link to the residence described in the warrant involves the fact that

14   Contreras-Aguilar drove there after he sold the drugs to confidential informant”),

15   with Greenstreet, 41 F.3d at 1309 (holding the survelliance evidence only permits

16   an inference that defendant was a “casual social guest” of the residence). Given the

17   bare bones facts over the location to be searched, the totality of circumstances did

18   not support a fair probability that contraband or evidence of a crime would be found

19   anywhere other than on Contreras-Aguilar’s person. For these reasons, the

20   Government’s motion for reconsideration of this issue is denied.


     ORDER DENYING GOVERNMENT’S MOTION FOR
     RECONSIDERATION – 9
      Case 2:20-cr-00092-SMJ     ECF No. 54    filed 01/15/21   PageID.263 Page 10 of 15




1    C.    Good-Faith Reliance Exception

2          Finally, the Government asks the Court to reconsider its determination that

3    the good-faith reliance exception does not apply. See ECF No. 48 at 6. The

4    Government argues “the Court misconstrued the standard that warrant must be ‘so

5    facially deficient . . . that the executing officers cannot reasonably presume it to be

6    valid.’” Id. (Government’s emphasis) (quoting United States v. Underwood, 725

7    F.3d 1076, 1085 (9th Cir. 2013)). This Court disagrees that it misconstrued the

8    standard.

9          “Given that the particularity requirement is set forth in the text of the

10   Constitution, no reasonable officer could believe that a warrant that plainly did not

11   comply with that requirement was valid.” Groh v. Ramirez, 540 U.S. 551, 563

12   (2004). The Court found the warrant here plainly did not comply with the

13   particularity requirement—it was both vague and overbroad. Because this Court

14   found the warrant here facially deficient (and thus by implication, no objective

15   officer could reasonably presume it to be valid), it concluded the Government’s

16   argument per se fails. See ECF No. 47; see also United States v. Stubbs, 873 F.2d

17   210, 212 (9th Cir. 1989) (holding because the warrant was facially invalid, law

18   enforcement could not have reasonably relied on it in good faith); United States v.

19   Washington, 797 F.2d 1461, 1473 (9th Cir. 1986) (holding because two sections of

20   the warrant were overbroad, that rendered the warrant so facially deficient that any


     ORDER DENYING GOVERNMENT’S MOTION FOR
     RECONSIDERATION – 10
      Case 2:20-cr-00092-SMJ     ECF No. 54    filed 01/15/21   PageID.264 Page 11 of 15




1    evidence obtained relying on either of them must be suppressed).

2          Following the hearing on the Government’s motion for reconsideration, the

3    Government filed a notice of supplemental authority. ECF No. 53. The Government

4    directs this Court to United States v. King, No. 20-10007, 2021 WL 127828 (9th

5    Cir. Jan. 14, 2021), which cites a few cases discussing the good-faith reliance

6    standard. But this case helps the Government little.

7          King affirmed the district court’s ruling denying defendant’s motion to

8    suppress because it concluded the warrant was supported by probable cause and

9    was sufficiently particular. See generally id. It also held “the good-faith exception .

10   . . justifies denying the suppression motion here.” Id. at *5.

11         First, this Court finds that King is factually distinguishable. There, law

12   enforcement was investigating a suspect after a serious domestic-violence incident

13   in which the suspect pointed an unloaded gun at the victim’s head and pulled the

14   trigger, grabbed a box of ammunition while the vicitim fled, and then chased the

15   victim down and struck her face. Id. at *1. The victim provided information to the

16   police about the suspect and the gun. Id. Afterward, law enforcement overheard a

17   jailhouse conversation in which the suspect essentially told the victim to give the

18   gun to King. See id. at *2. The victim admitted to law enforcement that she gave

19   the gun to King, and “described his appearance and phone number, the location of

20   his house, his live-in girlfriend, and his vehicles.” Id. Because of King’s two prior


     ORDER DENYING GOVERNMENT’S MOTION FOR
     RECONSIDERATION – 11
      Case 2:20-cr-00092-SMJ    ECF No. 54   filed 01/15/21   PageID.265 Page 12 of 15




1    felonies, law enforcement determined he was barred from possessing firearms. Id.

2    “[O]fficers observed King’s car parked at his residence—the place where the victim

3    said she delivered the firearm.” Id. “A judge then authorized the warrant, allowing

4    the search of King’s home for ‘[a]ny firearm’ and various other firearm-related

5    items.” Id.

6          The facts of this case are unlike King. The victim there told police that she

7    delivered the firearm to King’s house—where he lived. See id. Unlike the victim in

8    King, the confidential informant here did not relay any information about the

9    Warden residence to law enforcement. Law enforcement merely followed

10   Contreras-Aguilar to the residence after the controlled buy. The Court finds this

11   case is factually more like Greenstreet, 41 F.3d at 1309–10, than King.

12         Turning to the good-faith reliance exception, the King court cites United

13   Kow, 58 F.3d 423, Davis v. United States, 564 U.S. 229 (2011), and United States

14   v. Leon, 468 U.S. 897 (1984) for the standards governing the exception. The Court’s

15   prior Order properly cited the governing standard emanating from Leon. See ECF

16   No. 47 at 14–15. Nonetheless, the Court finds discussion of Kow will prove useful.

17         “Evidence seized pursuant to a facially valid search warrant which later is

18   held to be invalid may nevertheless be admissible if officers conducting the search

19   acted in good faith and in reasonable reliance on the warrant.” Kow, 58 F.3d at 428

20   (9th Cir. 1995) (citing Leon, 468 U.S. at 926). “The government bears the burden


     ORDER DENYING GOVERNMENT’S MOTION FOR
     RECONSIDERATION – 12
      Case 2:20-cr-00092-SMJ     ECF No. 54    filed 01/15/21   PageID.266 Page 13 of 15




1    of proving that reliance upon the warrant was objectively reasonable.” Id.

2          In Kow, “the warrant . . . listed entire categories of documents to be seized,

3    encompassing essentially all documents on the premises.” Id. at 428. The Ninth

4    Circuit noted that it has been “‘vigilant in scrutinizing officers’ good faith reliance

5    on such illegally overbroad warrants.’” Id. (quoting Ortiz, 887 F.2d at 1370). It

6    emphasized, “The warrant in this case is less particular than the warrant

7    in Stubbs, which also authorized seizure of ‘broad classes of documents without

8    specific description of the items to be seized.’” Id. (quoting Stubbs, 873 F.2d at

9    212). Kow held, “Because the warrant in this case was facially invalid, no

10   reasonable agent could have relied on it absent some exceptional circumstance.” Id.

11   at 428–29 (citation and internal quotation marks omitted). “The mere fact that the

12   warrant was reviewed by two AUSA’s [sic] and signed by a magistrate does not

13   amount to ‘exceptional circumstances.’” Id. at 429. Further, “[w]hen a warrant is

14   facially overbroad, absent specific assurances from an impartial judge or magistrate

15   that the defective warrant is valid despite its overbreadth, a reasonable reliance

16   argument fails.” Id. (emphasis in original).

17         This case is like Kow. The warrant authorized the seizure of a broad category

18   of dominion and control documents without a specific description of the items to be

19   seized. See id. at 428 (discussing Stubbs, 873 F.2d at 212). It also vaguely described

20   the prerecorded buy money subject to seizure when providing the exact description


     ORDER DENYING GOVERNMENT’S MOTION FOR
     RECONSIDERATION – 13
      Case 2:20-cr-00092-SMJ     ECF No. 54     filed 01/15/21   PageID.267 Page 14 of 15




1    of the buy money was possible. See id. at 427 (“[G]eneric classifications in a

2    warrant are acceptable only when a more precise description is not possible.”). Law

3    enforcement here knew exactly what they were looking for. See VonderAhe, 508

4    F.2d at 370. Although a state district court judge signed the warrant, which was

5    drafted by the lead detective in this case, that fact does not qualify as exceptional

6    circumstances. See id. at 429. And because the warrant here was facially overbroad,

7    and there were no specific assurances from an impartial judge or magistrate that the

8    defective warrant was valid despite its overbreadth, the Court finds the Government

9    has not met its burden of proving that reliance upon the warrant was objectively

10   reasonable. See id. at 428. For these reasons, the Government’s motion for

11   reconsideration of this issue is denied.

12         Accordingly, IT IS HEREBY ORDERED:

13         1.     The Government’s Motion for Reconsideration, ECF No. 48, is

14                DENIED.

15   //

16   //

17   //

18   //

19   //

20   //


     ORDER DENYING GOVERNMENT’S MOTION FOR
     RECONSIDERATION – 14
      Case 2:20-cr-00092-SMJ     ECF No. 54   filed 01/15/21   PageID.268 Page 15 of 15




1          2.     This Order hereby supplements the Court’s prior Order granting

2                 defendant’s motion to suppress, ECF No. 47, and both Orders shall be

3                 read in conjunction with one another.

4          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

5    provide copies to all counsel.

6          DATED this 15th day of January 2021.

7

8                       __________________________
                        SALVADOR MENDOZA, JR.
9                       United States District Judge

10

11

12

13

14

15

16

17

18

19

20


     ORDER DENYING GOVERNMENT’S MOTION FOR
     RECONSIDERATION – 15
